Order, Supreme Court, New York County, entered on October 4, 1974, denying plaintiffs motion for summary judgment, unanimously reversed, on the law, and motion granted with $60 costs and disbursements to appellant. It stands factually unrefuted in the record that plaintiff bank made loans to defendant which are evidenced by the promissory notes sued upon and that defendant received the money, applied it to the purchase of a steamship (and to cover operational expenses) and now has refused to repay the bank therefor. Defendant’s new shareholders cannot claim lack of knowledge, when the facts are ascertainable and obvious, and thereby defeat plaintiff’s amply documented right to recover. Certainly, it is no defense that the signatories to the banking resolution did not actually hold the respective offices indicated therein. Since it is clearly established that the defendant received the sums sued for and used them for corporate purposes, it must repay plaintiff. Settle order on notice. Concur— Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.